Citation Nr: 0606879	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  98-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for coronary disease, to 
include as due to herbicide exposure and service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1968.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2001 and December 2004 for further 
development.  As will be discussed in detail below, another 
remand is necessary.  

The Board notes that correspondence received from the veteran 
in February 2006 reflects a new address for the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in September 2005, 
at which time it issued a supplemental statement of the case.  
However, following the RO's November 2005 recertification of 
the appeal to the Board, in January 2006, additional evidence 
was submitted to the Board by the veteran.  This evidence 
includes medical documentation with regard to his claim of 
service connection for coronary disease, as a result of 
exposure to herbicides and service-connected diabetes 
mellitus.  In February 2006, the veteran requested that the 
appeal be remanded to the RO for preliminary review of the 
new evidence.  Thus, a remand is necessary for RO review of 
the new evidence.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The RO should review the claims files, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if the benefit sought 
on appeal is warranted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


